

EXHIBIT 10.1


SIXTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT
 
THIS SIXTH AMENDMENT (the “Amendment”), dated August 18, 2009, is entered into
by and between PURE EARTH, INC., a Delaware corporation (“Pure Earth”) and all
of its wholly owned subsidiaries and WELLS FARGO BANK, NATIONAL ASSOCIATION (the
“Lender”), acting through its Wells Fargo Business Credit operating division.


RECITALS


The Borrower and the Lender are parties to a Credit and Security Agreement dated
October 24, 2006 (as amended from time to time, the “Credit Agreement”).
Capitalized terms used in this Amendment have the meanings given to them in the
Credit Agreement unless otherwise specified.


NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:


1.           The definition of “Floating Rate” set forth in Section 1.1 of the
Credit Agreement shall be deleted in its entirety and replaced with the
following:
 
“Floating Rate” means, retroactive to June 1, 2009, an annual interest rate
equal to the sum of the Prime Rate plus five and three quarters percent (5.75%),
which interest rate shall change when and as the Prime Rate changes.
 
2.           The definition of “Maximum Line” set forth in Section 1.1 of the
Credit Agreement shall be deleted in its entirety and replaced with the
following:
 
“Maximum Line” means $4,700,000, unless this amount is reduced pursuant to
Section 2.10, in which event it means such lower amount.


3.           Section 6.2(b) of the Credit Agreement shall be deleted in its
entirety.
 
4.           LIBOR Advances.  LIBOR Advances shall not be available at any time.
 
5.           Events of Default.  The Borrower is in default of the following
provisions of the Credit Agreement (collectively, the “Existing Defaults”):
 
 
a.
Section 6.2(a) Minimum Adjusted Net Income.  For the quarter ending June 30,
2009, the Company reported Adjusted Net Income  of ($2,770,000), which does not
satisfy the requirement that such amount be not less than ($2,120,000); and


 
 

--------------------------------------------------------------------------------

 


b.           Section 6.2(c) Debt Service Coverage Ratio.   The Company reported
a Debt Service Coverage Ratio for the cumulative six months ending June 30, 2009
of (0.10:1) which does not satisfy the requirement that such amount be not less
than 0.54:1.
 
The Existing Defaults constitute Events of Default under the Credit Agreement.
Upon the terms and subject to the conditions set forth in this Amendment, the
Lender hereby waives the Existing Defaults, effective as of June 30, 2009.  This
waiver shall be effective only in this specific instance and for the specific
purpose for which it is given, and this waiver shall not entitle the Borrower to
any other or further waiver in any similar or other circumstances.
 
6.           Termination of Credit Agreement on Maturity Date.  The Credit
Agreement shall not renew on October 23, 2009 and shall be fully due and payable
on October 23, 2009, unless terminated earlier by Wells Fargo.
 
7.           Reserves.  The Lender agrees to release the NE Reserve and the
$490,000 reserve referenced in the Consent and Waiver dated March 4, 2008.  The
first $1,000,000 of otherwise Eligible Accounts shall be deemed ineligible.  The
foregoing notwithstanding, the Lender reserves all rights under the Credit
Agreement to institute and implement Borrowing Base Reserves.
 
8.           Payments to Fidus Mezzanine Capital, L.P.  Borrower may not make
any cash payments to Fidus Mezzanine Capital, L.P.


9.           No Other Changes. Except as explicitly amended by this Amendment,
all of the terms and conditions of the Credit Agreement shall remain in full
force and effect and shall apply to any advance or letter of credit thereunder.
 
10.         Representations and Warranties. The Borrower hereby represents and
warrants to the Lender as follows:


(a)          The Borrower has all requisite power and authority to execute this
Amendment and any other agreements or instruments required hereunder and to
perform all of its obligations hereunder, and this Amendment and all such other
agreements and instruments has been duly executed and delivered by the Borrower
and constitute the legal, valid and binding obligation of the Borrower,
enforceable in accordance with its terms.


(b)         The execution, delivery and performance by the Borrower of this
Amendment and any other agreements or instruments required hereunder have been
duly authorized by all necessary corporate action and do not (i) require any
authorization, consent or approval by any governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, (ii) violate any
provision of any law, rule or regulation or of any order, writ, injunction or
decree presently in effect, having applicability to the Borrower, or the
articles of incorporation or by-laws of the Borrower, or (iii) result in a
breach of or constitute a default under any indenture or loan or credit
agreement or any other agreement, lease or instrument to which the Borrower is a
party or by which it or its properties may be bound or affected.

 
 

--------------------------------------------------------------------------------

 
 
(c)           All of the representations and warranties contained in Article V
of the Credit Agreement are correct on and as of the date hereof as though made
on and as of such date, except to the extent that such representations and
warranties relate solely to an earlier date.


11.         References.  All references in the Credit Agreement to “this
Agreement” shall be deemed to refer to the Credit Agreement as amended hereby;
and any and all references in the Security Documents to the Credit Agreement
shall be deemed to refer to the Credit Agreement as amended hereby.


12.         No Other Waiver. Except as provided in Section 5, the execution of
this Amendment and the acceptance of all other agreements and instruments
related hereto shall not be deemed to be a waiver of any Default or Event of
Default under the Credit Agreement or a waiver of any breach, default or event
of default under any Security Document or other document held by the Lender,
whether or not known to the Lender and whether or not existing on the date of
this Amendment.


13.         Release. The Borrower hereby absolutely and unconditionally releases
and forever discharges the Lender, and any and all participants, parent
corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents and employees of any of the foregoing,
from any and all claims, demands or causes of action of any kind, nature or
description, whether arising in law or equity or upon contract or tort or under
any state or federal law or otherwise, which the Borrower has had, now has or
has made claim to have against any such person for or by reason of any act,
omission, matter, cause or thing whatsoever arising from the beginning of time
to and including the date of this Amendment, whether such claims, demands and
causes of action are matured or unmatured or known or unknown.


14.         Costs and Expenses. The Borrower hereby reaffirms its agreement
under the Credit Agreement to pay or reimburse the Lender on demand for all
costs and expenses incurred by the Lender in connection with the Loan Documents,
including without limitation all reasonable fees and disbursements of legal
counsel. Without limiting the generality of the foregoing, the Borrower
specifically agrees to pay all fees and disbursements of counsel to the Lender
for the services performed by such counsel in connection with the preparation of
this Amendment and the documents and instruments incidental hereto. The Borrower
hereby agrees that the Lender may, at any time or from time to time in its sole
discretion and without further authorization by the Borrower, make a loan to the
Borrower under the Credit Agreement, or apply the proceeds of any loan, for the
purpose of paying any such fees, disbursements, costs and expenses.

 
 

--------------------------------------------------------------------------------

 


15.         Miscellaneous. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original and all of which counterparts, taken together, shall constitute one and
the same instrument.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.


WELLS FARGO BANK,
 
PURE EARTH, INC.
NATIONAL ASSOCIATION
         
By:
/s/  John Erwin
     
John Erwin
 
By:
/s/  Brent Kopenhaver
Its Vice President
 
Brent Kopenhaver
   
Its Executive Vice President


 
 

--------------------------------------------------------------------------------

 